Citation Nr: 1816931	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hairy cell leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Coast Guard from January 1985 to July 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  By that rating action, the RO denied service connection for hairy cell leukemia.  Jurisdiction of the appeal currently resides with the RO in Seattle, Washington.

In January 2018, the Veteran testified in a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1. The Veteran was exposed to various chemical agents, to include methyl ethyl ketone, toluene, aviation fuel, benzene and mercury, while on active duty with the U.S. Coast Guard.

2. The Veteran has a current diagnosis of hairy cell leukemia, and the evidence is in equipoise on whether the Veteran incurred hairy cell leukemia as a result of exposure to chemical agents while on active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hairy cell leukemia have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was diagnosed with hairy cell leukemia following a bone marrow exam in February 2012.  Even though the Veteran's hairy cell leukemia is currently in remission, hairy cell leukemia is considered a terminal diagnosis with high rates of recurrence.  Thus, the first element of service connection, which requires a current diagnosis of the claimed disability, is satisfied.

The Veteran contends that he was exposed to a number of chemical agents-e.g., methyl ethyl ketone, toluene, aviation fuel, benzene, and mercury-while on active duty.  The Veteran testified that he was an aviation survival technician and frequently used solvents and other chemicals to care for life support gear, including life rafts, inflatables, firefighting systems, and oxygen systems.  He also tested fuel samples.  While in the Maritime Marine inspection field, the Veteran was exposed to fuel oils and other chemicals while inspecting tank ships and barges.  He testified that he did not wear protective personal gear while performing these duties.  The Board finds the Veteran's statements and January 2018 testimony regarding his exposure to chemical agents competent, credible, and probative.  See 38 U.S.C.A. §§ 1154 (a); see also Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the second element of service connection requiring an in-service event or injury is met.

The Board now turns to the question of whether the Veteran's hairy cell leukemia is etiologically related to chemical exposure during his active service.

In a January 2018 letter,  Dr. M.W., the Veteran's treating oncologist, stated that the Veteran's hairy cell leukemia was at least as likely as not (50/50 probability) caused by or a result of exposure to chemicals during active service.  Dr. M.W. reasoned that even though the precise causes of hairy cell leukemia are unknown, certain scientific studies have shown a higher incidence of hairy cell leukemia in patients such as the Veteran who have been exposed to chemical agents.  Reference was made to some of those studies.  Dr. M.W.'s opinion is probative of a nexus between the Veteran's active service and his hairy cell leukemia.

Also of record is a November 2012 VA opinion acknowledging that the Veteran's military occupational specialties likely resulted "significant levels of chemical exposure during his time in service,"  to include exposure to chemicals such as methyl ethyl keton, toluene, aviation fuel (listed as JP 4 and JP 5) and mercury. However, the examiner concluded it was less likely as not that the Veteran's hairy cell leukemia was due to his exposure to a variety of toxins.  The examiner included summaries of medical literature assessing the carcinogenic qualities of certain compounds, and reasoned there was no medical literature/research available to prove that the chemicals the Veteran was exposed to were the cause(s) of his hairy cell leukemia.  

The Board concludes that the evidence is, at a minimum, in equipoise.  Neither opinion is any more or less probative than the other.  Both have their strengths and weaknesses. When considered in light of the Veteran's significant levels of exposure to chemicals during his nearly 22 years of active service, the evidence on the issue of nexus is in approximate balance.  Thus, the Board's statutory duty to accord the Veteran the benefit of the doubt is triggered, and entitlement to service connection for hairy cell leukemia is granted.


ORDER

Entitlement to service connection for hairy cell leukemia is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


